                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                  4:18CR3083
                                          )
             v.                           )
                                          )              MEMORANDUM
JOSE RUIZ DUARTE,                         )               AND ORDER
                                          )
                    Defendant.            )
                                          )

       This matter is before the court on the Findings and Recommendation filed by
Magistrate Judge Cheryl R. Zwart on November 30, 2018 (Filing No. 31). Judge Zwart
recommends that the Defendant’s Motion to Dismiss (Filing No. 19) be denied in its
entirety. Defendant’s counsel represents to the court by email that no objections to the
Findings and Recommendation will be filed, making this matter ripe for decision under
28 U.S.C. § 636(b)(1).

       I find and conclude after de novo review that Judge Zwart has correctly found the
facts and applied the law. Her Findings and Recommendation therefore will be adopted,
and the Defendant’s Motion to Dismiss will be denied in all respects.

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation (Filing No. 31) are
adopted.

      2.     The Defendant’s Motion to Dismiss (Filing No. 19) is denied in all respects.

      DATED this 10th day of December, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
